Citation Nr: 9920672	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-18 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a jaw disorder 
characterized as temporomandibular joint (TMJ) syndrome.

2.  Entitlement to service connection for a stomach 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to December 
1992.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In July 1996 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  


FINDING OF FACT

The claims of entitlement to service connection for a jaw 
disorder characterized as TMJ syndrome and for a stomach 
condition are not plausible.


CONCLUSION OF LAW

The claims for service connection for a jaw disorder 
characterized as TMJ syndrome and for a stomach condition are 
not well grounded.  38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before the Board may address the merits of the appellant's 
claims it must, first be established that the claims are 
well-grounded.  In this regard, a person who submits a claim 
for VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

For reasons indicated below, these claims are not well-
grounded.

Factual Background

The veteran's service dental and medical records show that he 
was treated and assessed with gastroenteritis on multiple 
occasions from December 1981 to October 1989.  An October 
1989 upper gastrointestinal X-ray series showed major 
gastroesophageal reflux.  Dental records note "TMS" in 
November 1979.  Other dental records show that the veteran 
was noted to have pain in his left TMJ with a history of 
popping and locking of the mandible as early as February 
1982.  In October 1988, the veteran again complained of jaw 
pain after a football injury.  He was assessed with muscle 
spasm secondary to bruxism or stress.  He was provided a 
bruxism splint.  Later treatment records show that the 
veteran had a hard acrylic night guard and that he had 
responded well to splint therapy.  A February 1992 treatment 
record shows that he had lost his night guard.  He was 
provided another in March 1992.  The veteran's separation 
medical examination is not of record.

In her January 1993 statement, the veteran's wife stated that 
the veteran had been diagnosed with reflux during his service 
and that he continued to have some stomach discomfort on 
occasion.

During his April 1993 VA general medical examination, the 
veteran gave a history of having his jaw injured in a 
football game while he was inservice.  Thereafter, he began 
to experience pain on both sides of his jaw in the area just 
below his ears.  He was diagnosed with some type of TMJ 
abnormality and fitted for a mouthpiece to guard against 
teeth-grinding in his sleep.  He complained of severe 
bilateral jaw pain whenever he opened his mouth or yawned.  
The area would become very tender and began to swell.  He 
felt that his jaw was close to dislocating at those times.  
The veteran also complained of regurgitation or hyperacidity.  
The examiner did not examine the veteran's jaw.  The 
veteran's abdomen was soft and flat and he had left lower 
quadrant tenderness with palpation, but there was no other 
tenderness or masses found in any other part of the anatomy.  
Auscultation revealed slightly hyperactive bowel sounds.  The 
examiner made no pertinent diagnoses.

Private treatment records, dating from September 1993 to 
April 1994, show treatment for an unrelated disability.

Pursuant to the Board's July 1996 remand, the RO attempted to 
obtain copies of the veteran's service medical records, 
including his separation examination report.  The National 
Personnel Records Center (NPRC) informed the RO, in November 
1996, that it was unable to locate any further medical 
records for the veteran.

The veteran did not respond to the RO's October 1996 request 
for treatment records regarding his claims.  In June 1996, 
the veteran refused VA gastrointestinal and dental 
examinations at the Iowa City, Iowa VA Medical Center.  The 
RO wrote to the veteran in December 1997, inquiring where he 
would be willing to report for further VA examinations.  This 
letter was returned undelivered and, in November 1998, 
another letter was sent the veteran again, asking whether he 
was willing to report for a VA examination and where he would 
be willing to report.  He was advised that failure to report 
for any requested examination without good cause could 
adversely affect his claim.  The veteran did not respond to 
this letter.

Analysis

The veteran contends that he currently has jaw and stomach 
disabilities that were originally incurred in service.  While 
the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the veteran believes he currently has these 
disabilities, he has not provided any medical evidence of any 
current jaw or stomach disability.  Service connection is not 
in order in the absence of any residuals or evidence of a 
disability currently.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The record establishes that, while the veteran had address 
changes, he was informed of scheduled VA examinations to 
determine whether he had current jaw and stomach 
disabilities, and if so, whether they were etiologically 
linked to his service, and he refused to report for the 
examinations.  Thereafter, the RO successfully wrote the 
veteran to inquire whether he would be willing to report to 
another VA examination.  He did not respond.  Although the 
Board must assist a veteran who has submitted evidence of a 
well-grounded claim, this duty to assist is not always a one-
way street, and a veteran may not passively wait for 
assistance in those situations in which he may or should have 
information that is necessary in the development of his 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Moreover, 38 C.F.R. § 3.655(b) states that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  Although there is evidence 
of a stomach condition and jaw complaints in service, the 
veteran has failed to provide competent evidence of current 
disabilities, or provided medical evidence of a nexus between 
disabilities treated in service, and any present disability 
of the stomach or jaw that he might presently have; both are 
essential elements to his claims.  Therefore his claims for a 
jaw disorder characterized as TMJ syndrome and a stomach 
condition must be denied as not well grounded.  

Although the Board has considered and denied the veteran's 
claims on a ground different from that of the RO, that is, 
whether the claims are well grounded rather than whether he 
is entitled to prevail on the merits, the appellant has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claims are well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Service connection for a jaw disorder characterized as TMJ 
syndrome and for a stomach condition is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

